733 N.W.2d 54 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Rene GARRETT, Defendant-Appellant.
Docket No. 133325. COA No. 265913.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to extend time to file brief and motion to compel discovery are DENIED.